DETAILED ACTION
	This official correspondence is a first action on this application.  Claims 1-28 were cancelled in a prior submittal.  Therefore, claims 29-48 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on December 21, 2020, is acknowledged.  Since claims 29-48 all read on the elected species, no claims have been withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 29-48 are allowed.  The following is an examiner’s statement of reasons for allowance: the recitations in claims 29, 39, and 48 of an oil circuit for lubricating and cooling an oil-free compressor comprising a rotary oil pump to drive oil from an oil reservoir through an inlet channel to a compressor element and or said motor via an oil pipe, said rotary pump being driven by the variable speed motor which drives the compressor element, is neither disclosed nor suggested by the prior art of record.  The closest prior art of record is Seghers et al. (2017/0298937) which discloses an oil circuit for lubricating and cooling compressor but fails to disclose a rotary oil pump to drive oil from an oil reservoir through an inlet channel to a compressor element and or said motor via an oil pipe, said rotary pump being driven by the variable speed motor which drives the compressor element, and since Seghers et al. relies on pressure from a pressure vessel to drive the oil through the circuit, there would be no reason to  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhong et al. (6,182,467) discloses a lubrication system for a screw compressor.  McCullough et al. (5,256,042) discloses a bearing and lubrication system for a scroll fluid device.  Feiler (2020/00158112) discloses a virtual sensor for water content in an oil circuit.  Hebrard et al. (2019/0390674) discloses the cooling of the oil circuit of a turbine engine.  Dunn (2007/0048147) discloses a dry operating screw type compressor.  Wills et al. (2005/0188708) discloses a system and method for variable speed operation of a screw compressor.  Hebrard et al. (2019/0390673) discloses a compressor for a utility vehicle.  Yenneti (2017/0101991) discloses an oil flooded compressor system and method.  Meeusen et al. (2018/0258952) discloses a compressor module for compressing gas and a compressor.  These references are used to present the current state of the art in this technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654